Memorandum: We think the report of the Official Referee should have been confirmed. The school is operated by relator in accordance with its religious tenets, one of which requires its young people to learn to work with their hands, to adapt themselves to manual labor, and particularly agricultural pursuits. The farm then is an essential part of the operation of the school, not only to provide milk and produce for the table, but also as a part of the training of the students. As one of the Adventists’ teachings prevents its members from eating the flesh of animals and fowl, it is necessary to have an abundance of milk, vegetables and eggs for the students. The school not being in operation in July and August, and no student labor being available in those months, the operation of the farm as predominantly a dairy farm was indicated by the circumstances. The type of soil was also a prevailing reason for the decision concerning what could best be done with the land. The choice of a dairy, with more milk production than the students required for their food is probably necessary in order to give a larger number of students the required training in the raising and care of dairy cattle. While we think a smaller herd might be sufficient for the needs of the institution, we do not reach the conclusion that on the evidence in this record we should hold that the sale of milk by relator, together with all the circumstances here present, should deprive it of the right to the exemption under subdivision 6 of section 4 of the Tax Law. We cannot say that we would not reach a different conclusion if the production of milk is increased to create a larger surplus. All concur. (Appeal from a judgment dismissing the writs of certiorari.) Present— Taylor, P. J., Vaughan, Kimball, Piper and Wheeler, JJ.